Citation Nr: 0509348	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-02 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation higher than 20 percent 
for diabetes mellitus, 
type II.  



WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from April 1965 to 
January 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO granted entitlement to service 
connection for type II diabetes mellitus and assigned an 
initial evaluation of 20 percent from June 14, 2000, the date 
of receipt of the veteran's claim.  The RO also granted 
entitlement to service connection for bilateral eye diabetic 
retinopathy as secondary to service-connected diabetes 
mellitus, type II, with assignment of a noncompensable 
evaluation, also effective June 14, 2000, date of claim.

The veteran testified before the undersigned at a Travel 
Board hearing held at the RO in November 2003 in connection 
with his appeal.  A transcript of the hearing was prepared 
and is of record.  

In May 2004 the Board denied the veteran's appeal for an 
initial compensable evaluation for bilateral eye diabetic 
retinopathy associated with diabetes mellitus type II.  The 
Board remanded the issue of entitlement to an initial 
evaluation higher than 20 percent for diabetes mellitus type 
II for additional evidentiary development, including a 
current VA examination.  

In October 2004 the RO affirmed the initial determination 
previously entered as to the grant of service connection for 
diabetes mellitus, type II, with assignment of a 20 percent 
evaluation.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran has diabetes mellitus type II which is 
currently under control with multiple medications and a 
restricted diet.  

2.  The service-connected diabetes mellitus type II does not 
require insulin or restriction of activities.  


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 20 percent 
for diabetes mellitus, type II, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.159, 4.119, Diagnostic Code 7913 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the July 2002 rating decision, the 
December 2002 Statement of the Case (SOC), and the October 
2004 Supplemental Statement of the Case (SSOC) cite the law 
and regulations that apply to the appeal and explain why the 
RO assigned a 20 percent evaluation when it granted 
entitlement to service connection for diabetes mellitus, type 
II.  The October 2004 SSOC sets forth the text of the VCAA 
regulations.  

In addition, in March 2001, June 2001, June 2002 and May 2004 
the RO sent the veteran letters that explained the expanded 
VA notification and duty to assist obligations under the 
VCAA.  The letters advised him that private or VA medical 
records would be obtained if he provided the names and 
addresses of all sources of treatment and the approximate 
dates of treatment.  The letters explained that VA would 
help him obtain evidence such as medical records, employment 
records, or records from Federal agencies if he furnished 
enough information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  

Although the March 2001, June 2001 and June 2002 letters 
addressed the issue of entitlement to service connection for 
diabetes mellitus, type II, rather than the issue of 
entitlement to a higher initial evaluation, the letters are 
adequate to provide proper VCAA notice regarding the 
"downstream" rating issue as well.  In a December 2003 
precedent opinion, the VA General Counsel found that the 
duty to notify provisions of 38 U.S.C.A. § 5103 are not 
applicable to issues arising, or "downstream" from, a grant 
of service connection, such as those involving an appeal for 
an earlier effective date or disagreement with the initial 
rating of a newly service-connected disability.  See 
VAOPGCPREC 8-03.  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  

In any event, the May 2004 letter advised the veteran that 
the evidence necessary to substantiate his claim included 
evidence that the service-connected diabetes mellitus had 
worsened, thus satisfying the requirements of Quartuccio.  
The letter served to put him on notice of the applicability 
and effect of the VCAA and of his rights and 
responsibilities under the new law.  
The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made after 
November 9, 2000, the date the VCAA was enacted.  Since three 
of the above-cited VCAA notification letters were mailed 
before the AOJ decision that led to the present appeal, they 
were timely within the meaning of Pelegrini II.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit evidence.  
Although the VCAA notice letters do not contain the "fourth 
element," the Board finds that the letters have the 
cumulative effect of informing him of the need to submit to 
VA any evidence pertaining to the claim.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications and that any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence as to the 
issue before the Board has been developed to the fullest 
extent possible.  All available relevant VA medical records 
have been obtained.  The record does not identify any 
additional Government or private records which have not been 
obtained or for which reasonable procurement efforts have not 
been made.  

The veteran has had two VA compensation examinations in 
connection with his claim.  He has not reported any 
additional private or VA treatment other than that to which 
the records on file pertain.  He was afforded the opportunity 
to provide oral testimony in support of his claim before the 
undersigned sitting at the RO in November 2003.

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  



Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2004).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting service-connected from diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §4.1 (2004).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

Under Diagnostic Code 7913 of the VA rating schedule, a 20 
percent evaluation is provided for diabetes mellitus that 
requires insulin and a restricted diet, or; oral hypoglycemic 
agent and restricted diet.  The next higher rating of 40 
percent is provided for diabetes that requires insulin, a 
restricted diet, and regulation of activities.  38 C.F.R. 
§ 4.119, Code 7913 (2004).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2004), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2004).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Factual Background

An original claim for service connection for diabetes 
mellitus type II was received from the veteran on June 14, 
2000.  

VA outpatient treatment records show that in February 2000 
medications prescribed for diabetes mellitus were increased.  
His home sugar readings had improved.  Other entries dated in 
2000 state that his sugar levels had improved and that he was 
receiving education regarding his diet.  

The veteran was afforded a VA examination in March 2002.  He 
related that he had been hospitalized in 1986 for what was 
thought to be a gallbladder, attack and that he was found to 
have diabetes.  Since the onset of diabetes he had been 
treated with oral medication and diet.  He admitted that he 
had not been following the diet and had been unable to lose 
weight successfully.  He related that he had checked his 
fingerstick blood sugars and that his physician regarded his 
control as good.  On examination his height was 67.25 inches 
and his weight was 243.5 pounds.  His hemoglobin A1c was 6.0 
(normal range 4.3 to 5.8) and his glucose was 143 (normal 
range 70 to 110).  The pertinent diagnosis was diabetes 
mellitus type II, managed on oral medications.  

The veteran was afforded a VA examination in June 2004 
pursuant to the Board remand.  He related that about two 
years earlier his diabetes had gone out of control and that 
his weight had gone from 220 to 260 pounds.  He had been 
advised to take more medications.  He was taking diuretics 
for water retention and hypertension.  He had been 
unsuccessful in losing weight.  He complained of increased 
fatigability which he believed was caused by low magnesium.  
He checked his fingerstick blood sugar fasting every two days 
and the results indicated good control with sugars of 80 to 
120.  

On examination the veteran's weight was 262 pounds.  His 
hemoglobin A1c was 5.9.  Glucose was 100.  The diagnosis was 
diabetes mellitus type II, under control as described.  The 
examiner expressed the opinion that it was less likely than 
not that the veteran's electrolyte disturbance and magnesium 
problem were due to his diabetes and were more likely due to 
diuretics.  

In November 2003 the veteran testified at his Travel Board 
hearing that he had seen many doctors for diabetes since the 
1986 diagnosis and had attended at least 50 nutrition 
classes.  He was currently taking 9 pills a day to control 
the diabetes.  


The veteran testified that he was not taking insulin but was 
on a restricted diet.  He explained that he was under 
exercise restrictions for hip and neck problems but not for 
diabetes.  

Subsequent outpatient treatment reports dated through 
November 2004 are of record.  Treatment entries relate 
primarily to other disorders.  The veteran was receiving 
instruction on nutrition and weight loss and checking his 
blood sugar every other day.  In November 2003 his hemoglobin 
A1c was 6.4.  In July 2004 the diabetes was stated to be 
under control.  


Analysis

The present appeal arises from the initial rating assigned 
following the granting of service connection for diabetes 
mellitus, type II.  Consequently, separate ratings known as 
"staged ratings" are potentially assignable for different 
periods of time as warranted by the evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The record does not suggest any fluctuation in the degree of 
disability resulting from diabetes mellitus, type II, during 
the period covered by the service connection award; hence, 
there is no basis for the assignment of a staged rating for 
any particular period.  

The record shows that the veteran is in receipt of treatment 
consisting of multiple oral hypoglycemic medications for 
control of elevated blood sugar levels associated with 
diabetes mellitus type II.  During the period immediately 
after the filing of his service connection claim the 
disability was reported to be out of control, but the 
veteran's medications were increased and the diabetes has 
been consistently under control since 1992.  Retinopathy due 
to diabetes mellitus is present but is separately rated and 
is not relevant to the present determination.  




The current 20 percent rating reflects the fact that the 
veteran takes oral hypoglycemic agents and is on a restricted 
diet.  Under the applicable rating criteria, in order for him 
to establish entitlement to the next higher rating of 40 
percent, it must be shown that his diabetes requires insulin, 
a restricted diet, and regulation of activities.  It is 
undisputed that the veteran is not taking insulin and is not 
under any exercise restrictions due to diabetes.  These 
findings are central to the assignment of a 40 percent 
rating.  

Although the veteran requires regular and frequent home blood 
sugar monitoring, and continues to have elevated glucose and 
hemoglobin A1c levels on occasion, these abnormal findings do 
not by themselves support a higher rating.  The veteran notes 
the fact that he takes numerous pills per day, but the need 
for multiple daily oral hypoglycemic agents to control the 
diabetes does not by itself justify an increased evaluation 
under the above criteria.  

The Board finds that the overall level of disability due to 
diabetes mellitus, type II, most nearly equates with that 
specified in the criteria for the current 20 percent 
evaluation, and does not more nearly approximate the level of 
disability required for a 40 percent rating.  See 38 C.F.R. § 
4.7 (2004).  

Although the veteran appears to attribute an electrolyte 
imbalance to his diabetes, the VA physician who examined him 
in July 2004 expressed the opinion that this was not the 
case.  The Board does not have the authority to reject this 
opinion on the basis of its own medical judgment.  Colvin v. 
Derwinski, 1 Vet. App 171 (1991).  


Extraschedular Consideration

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  



To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).  

The clinical evidence does not reflect that the service-
connected diabetes mellitus, type II, presents such an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to warrant consideration of an 
extraschedular evaluation, particularly given that such 
disability is manifested by very minimal objective 
symptomatology and does not result in any gait dysfunction.  
38 C.F.R. § 3.321(b)(1) (2004).  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  



In the veteran's case, the Board notes that the RO provided 
the criteria for assignment of an extraschedular evaluation 
and obviously considered them; however, it did find that 
referral to the Under Secretary or Director for review of 
assignment of extraschedular evaluation was warranted.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1) (2004).  

As to the disability presented in this claim, the Board must 
conclude that the regular schedular standards as applied to 
the veteran's case adequately compensate him for the 
demonstrated level of impairment produced by his diabetes 
mellitus, type II.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.  

Overall, the Board finds that a preponderance of the evidence 
of record in this case is against a finding that an initial 
evaluation higher than 20 percent is warranted for the 
veteran's service-connected diabetes mellitus, type II.  

Where a preponderance of the evidence is against a claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 2002); see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Entitlement to an initial evaluation higher than 20 percent 
for diabetes mellitus, type II, is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


